Citation Nr: 1607015	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1972.  He died in May 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

This appeal was most recently before the Board in November 2013, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the appellant's claim.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Initially, the Board notes that when this case was previously before the Board in November 2013 it was remanded for a medical opinion by a "physician."  However, despite this clear directive, a medical opinion was provided by a nurse practitioner in December 2013.  This does not satisfy the Board's remand directive.  

Additionally, the December 2013 medical opinion is substantively deficient in many respects.  The examiner was asked to state whether the Veteran's liver cancer, characterized as intrahepatic cholangiocarcinoma, was either a) caused by his exposure to Agent Orange, b) secondary to his service-connected diabetes mellitus or coronary artery disease (CAD) as a result of a process known as nonalcoholic steatohepatitis, or c) caused by medications taken to control his service-connected diabetes mellitus.  The Board will address each of the examiner's responses to these theories of entitlement.  

At the outset, the examiner provided a generalized medical analysis of intrahepatic cholangiocarcinoma.  A review of the condition was evidently required as the examiner was admittedly not a specialist in oncology, but rather a family medicine provider.  In addition, the evidence indicates the examiner did not review the Veteran's claims file at the time she authored the opinion.  In fact, she was not provided the claims file for nearly a month and a half after writing her medical opinion, and at that time she tersely indicated "c file reviewed."  

The examiner initially stated the Veteran's cancer was a minority type representing only 10-20 percent of all intrahepatic cholangiocarcinomas, which initially manifest in the small bile ducts of the liver.  The examiner stated the vast majority of intrahepatic cholangiocarcinomas initially manifest in the bile ducts.  Then, the examiner stated, "there is inadequate or insufficient evidence to connect bile duct cancers with the agent orange herbicide."  This opinion wholly misses the mark, as the examiner provided an opinion addressing bile duct cancer, but the Veteran was diagnosed with intrahepatic cholangiocarcinoma that originated in the liver.  The examiner did not discuss or mention a single medical study addressing a potential relationship between herbicide agents, and more specifically the chemical 2,3,7,8-Tetrachlorodibenzodioxin (TCDD), and the onset of primary liver cancer.  

Relative to the appellant's assertion that her husband's cancer may have been caused by his service-connected diabetes mellitus or CAD as a result of a process known as nonalcoholic steatohepatitis, the examiner provides yet another deficient opinion.  Here, the examiner appears to opine that because most intrahepatic cholangiocarcinomas originate in the bile ducts, there is no relationship between the Veteran's primary liver intrahepatic cholangiocarcinoma and his diabetes mellitus or CAD, as a result of nonalcoholic steatohepatitis.  However, she failed to provide even a scant rationale explaining how the former fact led to her conclusion.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the examiner altogether failed to address the National Institute for Health article provided by the appellant in October 2008, which indicates a potential relationship between nonalcoholic steatohepatitis and the development of liver cancer.  This article also indicates nonalcoholic steatohepatitis may be caused by CAD.  

Next, the examiner indicates, "medications have not been associated with the development of bile duct cancer."  The examiner again misses the mark by opining on whether medications cause bile duct cancers; however, the Veteran was diagnosed with primary liver intrahepatic cholangiocarcinoma.  Indeed, the Veteran's January 11, 2008, biopsy performed at the Baptist Hospital clearly indicates he was diagnosed with "hepatocellular carcinoma (hepatic primary)."

Finally, the Board notes the examiner provided an unsolicited lengthy discussion about liver flukes.  Specifically, she indicated liver flukes are tiny parasites that are found in Asian countries.  Humans can become infected by eating raw or poorly cooked fish, and the examiner indicated a fluke infection can cause liver cancer.  Although the Veteran did indeed serve in the Republic of Vietnam, the examiner did not state whether his service in Southeast Asia may have caused him to become infected with liver flukes.  Based on the above-noted insufficiencies, the Board finds a new medical opinion is necessary prior to adjudication of this matter. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should obtain a new VA medical opinion by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's primary liver intrahepatic cholangiocarcinoma.  All pertinent evidence of record must be made available to and reviewed by the physician.  

Following a review of the relevant records and lay statements, the physician should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's primary liver intrahepatic cholangiocarcinoma:

a) was etiologically related to his military service, to specifically include his conceded exposure to Agent Orange, or alternatively as a result of liver fluke infection;

b) was caused or permanently worsened by his service-connected diabetes mellitus or coronary artery disease disabilities, to specifically include as a result of nonalcoholic steatohepatitis caused by his service-connected disabilities; or

c) was caused or permanently worsened by medications taken to treat his service-connected diabetes mellitus or coronary artery disease disabilities; 
		
	Additionally, the physician should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected complete right upper lobectomy, diabetes mellitus, coronary artery disease, right total knee replacement, and hypertension, were sufficient either individually or in concert, to have substantially contributed to the production of the Veteran's death.  In this regard, the physician should consider and state whether the above-noted disabilities resulted in debilitating effects or a general impairment of health to such extent that they rendered the Veteran materially less capable of resisting the effects of his cancer or treatment for his cancer.

A complete rationale must be provided for all proffered opinions.  

If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the appellant's claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




